                    IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


JON J. SLICK,                                )          CASE NO. 1:18 CV 0796
                                             )
                     Plaintiff,              )
                                             )          MAGISTRATE JUDGE
v.                                           )          WILLIAM H. BAUGHMAN, JR.
                                             )
SGT. ERIC BORS, et al.,                      )
                                             )          MEMORANDUM OPINION &
                     Defendants.             )          ORDER


                                      Introduction

       Before me1 is a civil action under 42 U.S.C. §§ 1981, 1983 by Jon J. Slick against

two individual officers of the Brunswick Hills police department in both their individual

and official capacities, as well as other “John Doe” defendants of the same police

department.2 All defendants, both named and unnamed, have filed a single answer.3

Pending is a motion by the defendants for judgment on the pleadings,4 which Slick

opposes.5 The defendants have replied to that opposition.6




1
  The parties consented to my exercise of jurisdiction and the matter was transferred to
me by United States District Judge Solomon Oliver, Jr. in a non-document order dated
June 19, 2018.
2
  ECF No. 1.
3
  ECF No. 5.
4
  ECF No. 14.
5
  ECF No. 16.
6
  ECF No. 18. Slick asked for (ECF No. 21) and received permission (non-document
order entered August 22, 2018) to supplement his opposition, but has not done so.
       For the reasons stated below, the defendants’ motion for judgment on the pleadings

will be granted in part as to dismissing with prejudice the John Doe defendants, and to

dismissing with prejudice all federal law claims against Officer Fisher and Sergeant Fisher.

I will decline to accept continuing jurisdiction over all the remaining state law claims,

which will be dismissed without prejudice.

                                           Facts

       The facts relevant to resolution of the motion are not extensive. In the evening of

January 29, 2015, Slick was stopped on Sleepy Hollow Road in Brunswick by defendant

Sergeant Eric Bors after Slick’s truck had a near collision with Bors’s police cruiser.7 Slick

was cited for failing to yield the right of way and failing to produce his driver’s license.8

Bors’s incident report states that as Slick drove away from the traffic stop, he “stared” at

Bors in “an attempt to cause some type of intimidation.”9

       When the city prosecutor later reviewed the file, he added additional charges against

Slick: obstructing official business; failure to comply; failure to disclose information; and

– by reason of the intimidation allegation in the incident report – disorderly conduct.10

Defendant Fisher prepared and filed a complaint against Slick according to this direction.11




7
  ECF No. 14, Attachment 1 at 3; ECF No. 16 at 3. Slick maintains that the near collision
occurred because Sergeant Bors “was turning through the intersection at the time the
light turned green” for Slick. See ECF No. 1 at & 9.
8
  ECF No. 14, Attachment 1 at 3.
9
  Id.
10
   ECF No. 14, Attachment 2.
11
   ECF No. 14 at 3 (citing ECF No. 1 at & 13).
                                              2
Slick was arrested12 and taken to the Medina County jail,13 where he was allegedly

incarcerated for two days.14

       Prior to trial, Slick moved to suppress all evidence obtained after the arrest,

apparently on the grounds that the prosecution had not established probable cause to

believe that Slick had violated any traffic laws.15 When that motion was granted, the

prosecution voluntarily dismissed the complaint on May 4, 2016.16

       On April 9, 2018, the present complaint was filed.17 In that complaint, Slick alleges

(1) malicious prosecution;18 (2) Fifth Amendment – violation of due process;19 (3)

intentional and/or negligent infliction of emotional distress;20 and (4) wanton and reckless

conduct.21




12
   ECF No. 14 at 3 (citing ECF No. 1 at && 14, 15).
13
   ECF No. 1 at & 15.
14
   ECF No. 16 at 8.
15
   Id. at 4. Although the fact that a motion to suppress was filed is not contested, neither
side has supplied a copy of that motion in the Rule 56 evidence. The characterization of
the motion and its grounds therefore cannot be independently verified. The
characterization set forth above is Slick’s.
16
   ECF No. 14 at 3 (citing ECF No. 1 at && 16, 17).
17
   ECF No. 1.
18
   ECF No. 1 at && 23-30.
19
   Id. at && 31-36.
20
   Id. at 37-39.
21
   Id. at 40-42.
                                              3
                                         Analysis

A.     Standard of review

       The standard of review for a motion for judgment on the pleadings under Federal

Rule of Civil Procedure12(c) is the same as for a motion under Rule 12(b)(6) for failure to

state a claim upon which relief can be granted.22 In Smith v. BAC Home Loans Servicing,

LP,23 the Sixth Circuit restated the standards applicable to motions to dismiss:

       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to “state a claim for relief that is plausible on its
       face.” The plausibility requirement is not a “probability requirement,” but
       requires “more than a sheer possibility that the defendant has acted
       unlawfully.” Federal Rule of Civil Procedure 8 provides the general standard
       of pleading and only requires that a complaint “contain. . .a short plain
       statement of the claim showing that the pleader is entitled to relief.” Rule 8
       marks a notable and generous departure from the hyper-technical,
       code-pleading regime of a prior era, but it does not unlock the doors of
       discovery for a plaintiff armed with nothing more than conclusions. In
       deciding a motion to dismiss under Rule 12(b)(6), “a court should assume
       the[ ] veracity” of “well-pleaded factual allegations.”24

B.     Application of standard

1.     The John Doe defendants are dismissed with prejudice.

       As the defendants have noted,25 Slick has not developed any claim, beyond the

assertion in the complaint, against various John Doe deputy sheriffs and Brunswick Hills



22
   3LI Consultant Grp. V. Catholic Health Partners, No. 1:15-cv-455, 2016 WL 246202,
at *1 (S.D. Ohio Jan. 21, 2016).
23
   Smith v. BAC Home Loans Servicing, LP, No. 13-5461, 2014 WL 169573 (6th Cir.
Jan. 15, 2014)
24
   Id. at *1 (citations omitted).
25
   ECF No. 18 at 4.
                                           4
police officers purportedly involved in arresting Slick.26 In that regard, Slick has neither

named nor served these John Doe defendants. Thus, this Court is without personal

jurisdiction over such defendants27 and any attempt to now identify and serve these

defendants would be time-barred.28 Such failure requires dismissal of these defendants

under Rule 4(m) of the Federal Rules of Civil Procedure.29

2.     All claims against defendants in their official capacity under federal law are
       dismissed with prejudice.

       Under federal law, a municipality is not generally liable for a constitutional injury

committed by an employee or agent.30 The exception to that rule is where a constitutional

injury occurred as a result of an established policy, practice, or custom of the municipality,

which must be shown to be the moving force behind the constitutional injury.31

       Here, Slick alleged that the city of Brunswick Hills has, since 1996, engaged in a

“campaign of harassment” against him, such as driving past his home and following him




26
   ECF No. 1 at & 22.
27
   Omni Capital Int’l v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987).
28
   Banks v. City of Whitehall, 344 F.3d 550, 553 (6th Cir. 2003) (the applicable statute of
limitations for § 1983 actions arising in Ohio is two years from the date the claim
accrued); Cox v. Treadway, 75 F.3d 230, 239-40 (6th Cir. 1996) (replacing a John Doe
defendant with a party is not a substitution relating back to the date of original filing but a
change of party requiring amendment of the complaint).
29
   See Petty v. County of Franklin, 478 F.3d 341, 345-46 (6th Cir. 2007), abrogated on
other grounds.
30
   Gregory v. Shelby County, 220 F.3d 433, 441 (6th Cir. 2000).
31
   Polk County v. Dodson, 454 U.S. 313, 326 (1981); Monell v. Dept. of Soc. Servs., 436
U.S. 658, 690-94 (1978).
                                              5
without pulling him over.32 It is this campaign that Slick claims “emboldened” the

defendants to “think they could maliciously prosecute [Slick] and get away with it.”33

       The city of Brunswick Hills is not a named defendant, nor is its police department.34

Moreover, however disagreeable such actions by police may seem to Slick, he has alleged

nothing clearly impermissible or illegal. Even if addressed as a claim of a municipal policy

or custom such as would be needed to make the individual police defendants liable in an

official capacity, the statements in the complaint are merely general allegations of a few

non-specific isolated events, none involving arrests or physical confrontations, taken over

a span of a decade by unknown actors effecting only Slick and presented without context.35

Simply put, there is not enough here to go forward with an allegation that Brunswick Hills

police had an established policy or custom of targeting Slick that was then the moving force

behind his prosecution in this instance.



32
   ECF No. 1 at & 30.
33
   Id.
34
   Defendants argue that Brunswick Hills Township and the Brunswick Hills Police
Department should be dismissed from this case because Slick “admits” that he did not
allege any governmental policy or driving force behind his asserted constitutional
violations. ECF No. 18 at 3-4. As noted, neither the township nor the police department
is a named party, and so are not capable of being “dismissed.” What can be dismissed is
any claims presented against the individual defendants in their official capacities, as the
claims are analyzed under the different standards of federal law and Ohio law.
35
   Landsman v. City of City of Vero Beach, No. 13-14375-CIV-GRAHAM/LYNCH, 2013
WL 12077480, at *5 (S.D. Fla. Dec. 12, 2013) (“Though a complaint does not need
detailed factual allegations [to survive a motion to dismiss], the general and nonspecific
allegations in [p]laintiff’s [c]omplaint do not meet her obligation” to state a § 1983 claim
that defendants acted in an “official capacity, arising out of an unconstitutional policy,
custom or practice. . . .”) (internal citation omitted).
                                                6
       Accordingly, any federal law claims against individual defendants in their official

capacity are dismissed with prejudice.

3.      The claims of malicious prosecution under federal law against Bors and Fisher
       in their personal capacities are insufficiently pled and so are dismissed with
       prejudice.

       Here, Slick contends36 that Bors “influenced, participated in and made” the decision

to “initiate a criminal prosecution” against Slick by “falsely cit[ing] [Slick] for traffic

violations that he knew [Slick] had not committed.”37 He claims Bors did this act

maliciously, wantonly, and recklessly,38 and further claims that as a “direct and proximate

result” of such conduct, Slick was injured.39

       Similarly, Slick asserts that Fisher “influenced, participated in and made” the

decision to “initiate a criminal prosecution” of Slick when he “under oath, signed the

complaint that was filed with the Medina Municipal Court. . . .”40 He makes the same

assertions that Fisher took this action with malice, or wantonly and recklessly.41




36
   The malicious prosecution claim is asserted as the first cause of action arising under
federal law. ECF No. 1 at 6. But Slick also alleges that this conduct was malicious and
wanton. ECF No. 1 at 9. As such, the complaint alleges malicious prosecution under
both federal and Ohio law.
37
   ECF No. 1 at & 24.
38
   Id. at & 41.
39
   Id. at & 42.
40
   Id. at & 25.
41
   Id. at & 41.
                                             7
      Initially, this issue does not involve whether sufficient evidence now exists on the

record that would establish that Bors and/or Fisher acted wantonly or maliciously.42 Those

terms concern Ohio law, and as will be discussed below, I decline to exercise jurisdiction

over claims asserted under Ohio law. Further, resolution of the motion to dismiss does not

require consideration of the evidence cited by the defendants which purportedly shows why

the actions by Bors and Fisher were proper.

      That said, to succeed on a claim of malicious prosecution under federal law, Slick

must show:

      (a)    A criminal prosecution was initiated against Slick and that the defendant
             made, influenced, or participated in that decision;

      (b)    There was a lack of probable cause for the decision to prosecute;

      (c)    As a consequence of a legal proceeding, Slick suffered a deprivation of his
             liberty apart from the initial seizure; and

      (d)    The criminal proceeding must have been resolved in Slick’s favor.43

      Malice is not required to establish a Fourth Amendment claim of malicious

prosecution.44

      Fisher is alleged to have influenced the decision to prosecute Slick by his act of

signing the complaint against Slick that included the additional charges specified by the

prosecutor beyond those set forth in Bors’s citation.45 The mere act of physically drafting


42
   See Beckett v. Ford, 613 F. Supp. 2d 970, 984 (N.D. Ohio 2009) (discussing how Ohio
law defines these terms).
43
   Sykes v. Anderson, 625 F.3d 294, 308-09 (6th Cir. 2010) (citations omitted).
44
   Id. at 309 (citations omitted).
45
   ECF No. 1 at && 12, 13, 15, 25.
                                             8
a complaint that formalizes a decision made by another to charge the plaintiff is insufficient

to state claim for malicious prosecution.46 Consequently, the allegation under federal law

that Fisher maliciously prosecuted Slick is dismissed.

       Next, as to Bors, the factual allegation in the complaint is that Bors “falsely cited

[Slick] for traffic violations that he knew [Slick] hadn’t committed.”47 That factual

allegation, if proven, is sufficient at this stage to state the first element of a federal

malicious prosecution claim - that Bors’s false statement to prosecutors influenced the

decision to initiate the prosecution of Slick.48 I emphasize that this element is considered

here only in the context of the motion to dismiss for failure to state a claim and not under

the standards of proof required for a resolution on the merits.

       As to the second element – lack of probable cause – the Sixth Circuit has stated that

an officer may be liable for malicious prosecution when he makes materially false

statements either knowingly or in reckless disregard for the truth so as to establish probable

cause for an arrest.49 Again, resolution of this element on the merits may require evidence

that any alleged misstatements or falsehoods in the initial police report then extended


46
   Halasah v. City of Kirtland, Ohio, 574 F. App’x 624, 631-32 (6th Cir. 2014).
47
   ECF No. 1 at & 24.
48
   Miller v. Maddox, 866 F.3d 386, 390-91 (6th Cir. 2017) (police officer who swore out
an affidavit for an arrest warrant claiming that plaintiff ran a red light and then became
verbally confrontational influenced or participated in the decision to prosecute).
49
   Sykes, 625 F.3d at 314; see also Gerics v. Trevino, No. 15-cv-12922, 2018 WL
1399168, at *4 (E.D. Mich. March 19, 2018) (Plaintiff adequately alleged that defendant
officers participated in the decision to prosecute him by specifically pleading facts
regarding the false and misleading information presented to the prosecutor and pleading
that the prosecutor relied on this information).
                                              9
further and influenced the prosecution of Slick on charges that were beyond those specified

in the initial citation.50 But for now, Slick has plausibly claimed that Bors’s purportedly

false statements about alleged traffic violations were made knowingly and in reckless

disregard for the truth so as to create probable cause for Slick’s arrest.

       The third element of malicious prosecution is that, as a consequence of a legal

proceeding, Slick suffered a deprivation of his liberty apart from the initial seizure. Here,

Slick claims that as a result of the complaint generated by the prosecutor, he was arrested

and taken into custody at the Medina County Jail or taken to the sheriff’s office.51

       First, the complaint is unclear as to whether Slick was taken to the jail or just to the

sheriff’s office; it is silent regarding any allegation as to the nature of what transpired

wherever he was taken, as well as how long he was present there.52 As is apparent in Judge

Polster’s decision in Kinlin v. Kline,53 a permissible initial seizure following an arrest can

consist of an initial traffic stop, the arrest, and the suspect being transported to the police

station for a breathalyzer test.54 Further, as Judge Pearson noted Meadows v. Trumbull


50
   See Zavaston v. City of Warren, Michigan, 714 F. App’x 512, 525-26 (6th Cir. 2017).
51
   ECF No. 1 at & 15. The complaint is unclear as to the exact date of the arrest, stating
both that the arrest was on February 3 (&14) and on February 4 (&&15, 26). It is also
unclear as to whether Slick was taken to jail (&15) or booked at the sheriff’s office (&26).
52
   There is a statement in the conclusion to Slick’s responsive memorandum to the motion
to dismiss that Slick spent two days in jail. ECF No. 16 at 16. A court adjudicating a
motion to dismiss cannot accept representations in a brief as “a substitute for a well-pleaded
complaint.” Two Men and a Truck International Inc. v. Underwood, No. 1:11-cv-598,
2011 WL 13113086, at *1 (E.D. Va. July 20, 2011) (citation omitted). To do so would be
to impermissibly permit the amendment of a complaint without leave of the Court. Id.
53
   No. 1:12 CV 581, 2012 WL 3780461 (N.D. Ohio Aug. 31, 2012).
54
   Id. at *6.
                                             10
County Health Department,55 even when a criminal suspect was booked into jail after an

arrest but was then quickly released after having spent no time in jail, that defendant did

not satisfy the third element of a federal malicious prosecution charge in that there was no

pretrial detention separate and apart from the initial seizure.56

       In sum, as Judge Lioi explained in Billock v. Kuivila,57 where the only allegation of

the complaint, as here, is that the plaintiff was initially arrested and transported to the

county jail or taken to the sheriff’s office, but the complaint does not then further allege

that that “any other restriction was placed on him apart from his initial arrest,” the plaintiff

“has not offered well-pleaded factual allegations in support of his assertion that he suffered

a deprivation of liberty” sufficient to state a malicious prosecution claim.58

       The fourth element is that the criminal proceeding was resolved in Slick’s favor.

Under Ohio law, the voluntary dismissal of charges, without a plea bargain or other

conditions, operates as a termination in favor of the accused.59

       In sum, for the reasons stated, Slick’s federal claim of malicious prosecution against

Bors must be dismissed for failure to state a claim upon which relief may be granted.




55
   2014 WL 11515378 (N.D. Ohio Sept. 19, 2014); rev’d on other grounds, Meadows v.
Enyeart, 627 F. App’x 496 (6th Cir. 2015).
56
   Meadows, 2014 WL 11515378 at *11.
57
   No. 4:11-cv-02394, 2013 WL 591988 (N.D. Ohio Feb. 14, 2013).
58
   Id. at *6 (citations omitted).
59
   Lawson v. Godfrey, No. 3:14cv666, 2014 WL 7274839, at *5 (N.D. Ohio Dec. 18,
2014) (citations omitted).
                                           11
4.     The purported federal due process claim under the Fifth Amendment60 is
       dismissed with prejudice.

       The Fifth Amendment guarantee of Due Process applies only to the federal

government and not to states, their political subdivisions, or employees.61 Moreover, even

reading this claim as purporting to arise under the Fourteenth Amendment is of no avail

because where a particular amendment gives “an explicit source of constitutional

protection,” it is that amendment, and not the general notion of “substantive due process”

set forth in the Fourteenth Amendment, that must be used to analyze the given claim.62

       That said, as explained in Sykes, the four-part test for the federal law claim of

malicious prosecution, set forth above, already is explicitly premised on an alleged

violation of the Fourth Amendment’s guarantee of due process.63 Thus, any attempt to

frame a separate Fourth Amendment claim apart from the federal malicious prosecution

claim64 must be dismissed as a duplicative claim.

5.     With the federal law claims dismissed, I decline to exercise supplemental
       jurisdiction over all remaining claims under Ohio law.

       28 U.S.C. § 1367(c)(3) provides that a district court may decline to exercise

supplemental jurisdiction over claims arising under state law if it has dismissed all claims




60
   ECF No. 1 at && 31-36.
61
   De Paolo v. Brunswick Hills Police Dep’t, Nos. 1:05CV944, 1:05CV945, 2007 WL
2071947, at *10 (N.D. Ohio July 17, 2007).
62
   Id. (citing and quoting Albright v. Oliver, 510 U.S. 266, 273 (1994)) (internal
quotations omitted).
63
   Sykes, 625 F.3d at 308-09.
64
   ECF No. 1 at && 31-36.
                                              12
over which it had original jurisdiction. As the Sixth Circuit teaches, although a district

court has broad discretion as to whether to exercise jurisdiction over state law claims,

“[t]hat discretion is bounded by constitutional and prudential limits on the use of federal

judicial power.”65 Thus, “[a]s a rule of thumb, . . . [w]hen all federal claims are dismissed

prior to trial, the balance of considerations will usually point to dismissing the state law

claims or remanding them to the state court if the matter had been removed.”66

       Here, after having dismissed all claims arising under federal law, I decline to accept

further jurisdiction over the remaining claims and issues arising under Ohio law and so

dismiss them without prejudice.

                                       Conclusion

       For the foregoing reasons, the defendants’ motion for judgment on the pleadings67

is granted in part as to all John Doe defendants and as to claims asserted under federal law.

These claims are therefore dismissed with prejudice. As to all claims arising under Ohio

law, I decline to accept further jurisdiction of those claims and so they are dismissed here

without prejudice.

       IT IS SO ORDERED.

Dated: October 24, 2018                   s/ William H. Baughman, Jr.
                                          United States Magistrate Judge




65
   Musson Theatrical Inc. v. Fed. Express Corp., 89 F.3d 1244, 1254 (6th Cir. 1996).
66
   Id. at 1254-55 (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).
67
   ECF No. 14.
                                           13
